       Case: 20-35412, 05/14/2020, ID: 11691383, DktEntry: 16, Page 1 of 3
      Case 4:19-cv-00044-BMM Document 158 Filed 05/15/20 Page 1 of 3



                  UNITED STATES COURT OF APPEALS                     FILED
                         FOR THE NINTH CIRCUIT                        MAY 14 2020
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
NORTHERN PLAINS RESOURCE                     No.   20-35412
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
              Plaintiffs-Appellees,          District of Montana,
                                             Great Falls
 v.
                                             ORDER
UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,

              Defendants-Appellants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP; et al.,

              Intervenor-Defendants.


NORTHERN PLAINS RESOURCE                     No.   20-35414
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
              Plaintiffs-Appellees,

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,


AT/MOATT
       Case: 20-35412, 05/14/2020, ID: 11691383, DktEntry: 16, Page 2 of 3
      Case 4:19-cv-00044-BMM Document 158 Filed 05/15/20 Page 2 of 3




               Defendants,

TRANSCANADA KEYSTONE PIPELINE,
LP; et al.,

               Intervenor-Defendants,

and

AMERICAN GAS ASSOCIATION; et al.,

      Intervenor-Defendants-
      Appellants.


NORTHERN PLAINS RESOURCE                     No.   20-35415
COUNCIL; et al.,
                                             D.C. No. 4:19-cv-00044-BMM
               Plaintiffs-Appellees,

 v.

UNITED STATES ARMY CORPS OF
ENGINEERS; TODD T. SEMONITE, In his
official capacity and U.S. Army Chief of
Engineers and Commanding General of the
U.S. Army Corps of Engineers,

               Defendants,

STATE OF MONTANA; et al.,

               Intervenor-Defendants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP; TC ENERGY CORPORATION,


AT/MOATT                                2                                    20-35412
          Case: 20-35412, 05/14/2020, ID: 11691383, DktEntry: 16, Page 3 of 3
         Case 4:19-cv-00044-BMM Document 158 Filed 05/15/20 Page 3 of 3




      Intervenor-Defendants-
      Appellants.

Before: SILVERMAN and NGUYEN, Circuit Judges.

      The court sua sponte consolidates appeal Nos. 20-35412, 20-35414, and 20-

35415.

      The court has received the federal defendants’ emergency motion for stay in

No. 20-35412.

      The opposed motion to file an oversized motion for stay (Docket Entry No.

13) is granted.

      The opposed request for an immediate administrative stay is denied.

      The court adopts the federal defendants’ proposed briefing schedule for the

emergency motion for a stay. Related stay motions and amicus briefs in support of

a stay are due May 15, 2020. Opposition(s) to the stay motion(s) are due May 20,

2020. Replies and amicus briefs in opposition to the stay motion(s) are due May

22, 2020.




AT/MOATT                                  3                                     20-35412
